Citation Nr: 1446017	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-01 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a disability manifested by pain in the right ovary/right lower quadrant, claimed as endometriosis and right ovarian cyst.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for scarring from a cesarean section (C-section) and tubal ligation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from November 1988 to April 1993.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appellant's claim is currently in the jurisdiction of the RO in Manchester, New Hampshire.  The appellant is apparently employed at the RO in Boston, Massachusetts.  See VA Form 20-344a, dated June 2014.  

In August 2014, the appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  After the hearing, the appellant submitted additional evidence, along with a waiver of initial RO consideration of that evidence.  38 C.F.R. § 20.1304 (2013).  

The record provided to the Board is purely electronic, consisting of the appellant's VBMS file, as well as some largely duplicative records in a Virtual VA file.  The electronic VA files, however, contains multiple obvious errors in the labeling and dating of the documents contained therein.  For example, although a February 2004 rating decision which denied the appellant's original claim of service connection for permanent scarring, residual of C-section, indicates that the evidence considered at that time included "Service medical records from 1988 to 1993" the appellant's VBMS file contains three separate entries for the appellant's service treatment records, reflecting dates of receipt in September 2013 and June 2014, obviously well after the date of the February 2004 rating decision.  Given the current state of the VBMS file, the Board is unable to discern whether some, all, or none of the actual service treatment records contained in each of these entries were available to the RO at the time of the February 2004 rating decision.  Despite the current state of the electronic record provided to the Board, as set forth below, the Board has reopened the appellant's claim, and there is no prejudice at this juncture.  But see 38 C.F.R. § 3.156(c) (2013) (providing that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim and award made based all or in part on additional relevant official service department records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later).  

In reviewing the available record, the Board notes that the appellant submitted multiple additional claims in February 2014, including claims of service connection for pes planus and residuals of a retained surgical clamp from cesarean section surgery, as well as requests to reopen previously denied claims of service connection for fibromyalgia, chronic fatigue syndrome, migraines, gastroesophageal reflux disease (GERD), major depression with anxiety, hearing loss, and tinnitus.  Additionally, in July 2014, the appellant telephoned the RO and indicated that she wished to submit a claim of service connection for posttraumatic stress disorder (PTSD).  See July 2014 Report of General Information.  The record currently available to the Board contains no indication that these claims have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for a disability manifested by pain in the right ovary/right lower quadrant (claimed as endometriosis and right ovarian cyst) and for scarring from a C-section and tubal ligation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In an unappealed February 2004 rating decision, the RO denied service connection for permanent scarring, residual of a C-section.  Although the appellant was notified of the RO's decision and her appellate rights in a February 2004 letter, she did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the issuance of that decision.

2.  In April 2008, the appellant requested reopening of her claim of service connection for residual scarring from a C-section and bilateral tubal ligation.  

3.  The evidence received since the final February 2004 rating decision denying service connection for permanent scarring, residual of a C-section, includes statements from the appellant which relate to unestablished facts necessary to substantiate the claim and, if presumed credible, raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The February 2004 rating decision denying service connection for permanent scarring, residual of a C-section, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  New and material evidence has been received to warrant reopening of the claim of service connection for residual scarring from a C-section and bilateral tubal ligation.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.


Factual Background

The record provided to the Board shows that, in September 2003, the appellant submitted an original application for VA compensation benefits, seeking service connection for permanent scarring from a May 1990 in-service cesarean section.  Her application is silent for reference to any other disability.  

In a February 2004 rating decision, the RO denied service connection for permanent scarring, residual of C-section.  According to the rating decision, the evidence considered included "Service medical records from 1988 to 1993."  The RO noted that the appellant's service treatment records showed that she had undergone a C-section in 1984 prior to her enlistment and that there was no evidence that her condition had been aggravated during service.  

The record shows that the appellant was notified of the RO's determination and her appellate rights in a February 2004 letter, but she did not appeal nor was new and material evidence received within the applicable time period.  She has not contended otherwise.  

In April 2008, the appellant requested reopening of her claim of service connection for residual scarring from an in-service C-section and bilateral tubal ligation.  

Evidence received in connection with the appellant's claim includes her August 2014 hearing testimony to the effect that, in April 1984, prior to her period of active duty, she delivered a child by C-section.  She testified that in May 1990, during her period of active duty, she delivered a second child by C-section and also underwent a bilateral tubal ligation.  The appellant indicated that, at the time of her in-service C-section, her physician made an incision over her preexisting C-section scar in order to deliver her second child.  The appellant testified that she had experienced tenderness under the area of her C-section scar since that time.  


Applicable Law

New and material

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Where, as here, a disability is noted upon entry into service, a claimant cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  In such cases, the burden falls on the Veteran to establish aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

As set forth above, in a February 2004 rating decision, the RO denied service connection for permanent scarring, residual of C-section, noting that the appellant had undergone a C-section prior to her enlistment and that there was no evidence that her condition had been aggravated during service.  Although the appellant was notified of this decision and her appellate rights, she did not appeal nor was new and material evidence was received within one year of the February 2004 rating decision.  Under these circumstances, the RO's February 2004 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.  Neither the appellant nor her representative has argued otherwise.  

In this appeal, the appellant seeks to reopen her claim of service connection for scarring, residual of a C-section and bilateral tubal ligation.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

The Board has therefore carefully considered the record, with particular attention to the additional evidence received since the final February 2004 rating decision.  After considering this additional evidence, the Board concludes that it is new and material warranting reopening of the claim.

The additional evidence includes the appellant's testimony to the effect that, since undergoing a May 1990 C-section and bilateral tubal ligation in service, she has experienced tenderness under the area of her C-section scar.  This evidence, when presumed credible, relates to unestablished facts necessary to substantiate the claim and would trigger VA's duty to provide a medical examination to determine if the in-service surgery aggravated the preexisting C-section scar.  38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that an examination is necessary when the record indicates that a current disability may be associated with service).  

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (in evaluating whether new and material evidence has been received, VA must consider whether the newly submitted evidence would trigger VA's duty to assist if the claim were reopened, including the potential provision of a VA medical examination to assess whether there is a nexus between a current qualifying condition and service).  Accordingly, the Board finds that the appellant's previously denied claim of service connection for scarring residuals of a C-section is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2002).  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.


ORDER

New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for scarring, residual of a C-section, is granted.


REMAND

For multiple reasons, this case is not yet ready for appellate review.  

First, as set forth in the Introduction portion of this decision, the appellant's VBMS file appears to contain multiple errors in labeling and dating of the documents contained therein.  This should be reviewed and corrected on remand, to the extent possible.  

Second, the record appears to be incomplete.  In that regard, the record contains reference to a March 2007 VA gynecological examination, but that document does not appear to be associated with the VBMS file.  See e.g. June 2007 rating decision referring to March 2007 VA examination conducted at Orlando VA outpatient clinic.  

Third, since the RO last reviewed this matter in the November 2009 Statement of the Case, it appears that there has been additional relevant evidence associated with the record, including private treatment records.  Absent a waiver, this evidence must be considered by the RO in the first instance.  38 C.F.R. § 20.1304 (2013).  

Fourth, after reviewing the record, the Board finds that VA medical examinations are necessary in connection with the appellant's claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the appellant's electronic VA claims files, including her Virtual VA and VBMS files, and correct all obvious mislabeling and misdating of the documents contained therein, to include attempting to ascertain the correct date of receipt of the three separate entries currently noted for her service treatment records.  

2.  The AOJ should obtain and associate with the record a copy of the March 2007 VA medical examination conducted at the Orlando VA outpatient clinic.  

3.  After the actions requested above have been completed, the appellant should be afforded a VA medical examination in connection with her claim of service connection for scarring from a C-section and tubal ligation.  Access to records in the appellant's Virtual VA and VBMS files must be made available to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the record, the examiner should provide an opinion, with supporting rationale, as to the following:

Is it at least as likely as not that the pre-existing C-section scar noted at the appellant's February 1988 service enlistment medical examination, underwent an increase in disability during active service and, if so, was such increase due to the natural progress of the disease?

In providing the requested opinion, the examiner is requested to make specific reference to the pertinent evidence of record, including service treatment records documenting a May 1990 C-section and bilateral tubal ligation, as well as the appellant's August 2014 hearing testimony of tenderness in the area of the scar since that time.  

The report of examination should include a complete rationale for all opinions rendered. 

4.  The appellant should also be provided a VA examination to address the nature and etiology of her reported pain in the right ovary/right lower quadrant.  Access to records in the appellant's Virtual VA and VBMS files must be made available to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the record, the examiner should provide an opinion, with supporting rationale, as to the following:  

The examiner should identify any current disorder manifested by pain in the right ovary/right lower quadrant, to include endometriosis and/or a right ovarian cyst.  For each diagnosis identified, he or she should state whether it is as least as likely as not that the disorder is causally or etiologically related to the appellant's period of active service or any incident therein, including symptomatology, pathology, or surgical procedures noted in the service treatment records.

In providing the requested opinion, the examiner should reference the pertinent evidence of record, including service treatment records documenting a July 1992 complaint of right lower quadrant pain off and on for the past two years since a May 1990 bilateral tubal ligation.  

The report of examination should include a complete rationale for all opinions rendered. 

5.  After completing the actions above, the AOJ should readjudicate the claims, considering all the evidence of record.  If the benefits sought on appeal remain denied, the AOJ should issue the appellant and any representative a Supplemental Statement of the Case and provide an appropriate opportunity to respond before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


